                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 LEO RICK DURAN,

                 Plaintiff,

         vs.                                              CIV. NO. 1:18-cv-00734-SMV

 ANDREW SAUL,
 Commissioner of Social
 Security,

                 Defendant.


          ORDER GRANTING JOINT STIPULATION TO ATTORNEY’S FEES
             PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

        Upon consideration of the parties’ Joint Stipulation to Attorney’s Fees Pursuant to the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412 et seq. (Doc. 22), the Court hereby

awards Plaintiff $6,800.00 in attorney fees under the EAJA. It is further ordered that the EAJA

fees will be paid to Plaintiff but delivered to Plaintiff’s attorney.



                                                BY THE COURT:

                                                ___________________________________
                                                STEPHAN M. VIDMAR
                                                United States Magistrate Judge


SUBMITTED AND APPROVED BY:
Electronically submitted 7/25/2019
MELISSA C. SCHUENEMANN
Special Assistant United States Attorney

Electronically approved 7/18/2019
FRANCESCA J. MACDOWELL
Plaintiff’s Attorney
